         Case 2:19-cv-10240-MVL Document 21 Filed 06/05/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 DEVIN PERKINS                                                               CIVIL ACTION

 VERSUS                                                                         NO. 19-10240

 ROBERT TANNER                                                             SECTION: “S”(1)



                                             ORDER

       Before the court are petitioner’s Objections to the Report and Recommendation of the

United States Magistrate Judge. The court has reviewed the Objections and determined that they

merely restate the argument of the original habeas petition, which were thoroughly addressed by

the Magistrate Judge in the Report and Recommendation. The Objections are therefore overruled,

and accordingly,

       The court, having considered the petition, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and petitioner’s Objections thereto,

hereby approves the Report and Recommendation of the United States Magistrate Judge and

adopts it as its own opinion. Accordingly,

        IT IS ORDERED that the federal application for habeas corpus relief filed by Devin

Perkins is DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this _____             June
                                     5th day of _______________, 2020.




                                             __________________________________________
                                             MARY ANN VIAL LEMMON
                                             UNITED STATES DISTRICT JUDGE
